Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered October 15, 1981, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and sentencing him to concurrent terms of imprisonment of 25 years to life and 5 to 15 years, respectively.
Judgment affirmed.
Any prejudice to defendant from the prosecution witness’s rebuttal testimony that he had been watching defendant at the time of the murder because defendant was a suspect in an unrelated burglary was vitiated by the witness’s repeated statements that he subsequently learned that defendant was, in fact, not involved in that burglary.
Under the circumstances of this case, the sentence imposed was not excessive. Gibbons, J. P., Bracken, Lawrence and Kunzeman, JJ., concur.